TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00442-CV



                        Texas Department of Public Safety, Appellant

                                                v.

                               Curtis Anthony Muniz, Appellee




                      FROM THE COUNTY COURT OF LEE COUNTY
               NO. 2760, HONORABLE EVAN GONZALES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The Texas Department of Public Safety has filed a motion to dismiss this appeal of

the county court’s reversal of the suspension of appellee’s driver license. Because appellee was

found not guilty of driving while intoxicated, the Department cannot suspend appellee’s license and

must rescind any previous suspension. See Tex. Transp. Code Ann. § 524.015(b) (West 1999).

               We dismiss this appeal.




                                             David Puryear, Justice

Before Justices Kidd, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: December 18, 2003